Citation Nr: 0701208	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye condition 
secondary to service-connected right eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1954 to 
July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2003 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development on the claim on appeal is necessary 
prior to appellate review.

The veteran has maintained throughout this appeal that his 
current left eye condition was caused or aggravated by his 
service-connected disabilities of the right eye.
 
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board points out that, in October 2006, the 
Board received additional medical evidence-consisting of a 
July 2006 letter from L. Jay Katz, M.D., that for the most 
part reiterated statements previously made in the doctor's 
April 2004 letters, previously considered by the RO.  
However, in the July 2006 letter, Dr. Katz added that the 
veteran's open angle glaucoma was most likely exacerbated by 
an inflammatory process such as toxoplasmosis (the same 
condition for which the veteran's right eye was service-
connected).  In light of the doctor's wording, the Board 
finds that this evidence clearly bears on the question of the 
veteran's entitlement to service connection for a left eye 
condition secondary to service-connected residuals, 
toxoplasmosis chorioretinitis, enucleated right eye.  The 
Board notes that this additional evidence has not been 
considered by the RO in connection with the current claim, 
and neither the veteran, nor his representative, has 
expressly waived initial RO consideration of the evidence.  
Thus, a remand for RO consideration of this evidence, in the 
first instance, and issuance of a supplemental SOC (SSOC) 
reflecting such consideration, is warranted.  See 38 C.F.R. § 
19.31, 19.37 (2006). 

The Board also finds that Dr. Katz's July 2006 letter 
suggests a possible relationship between the veteran's 
nonservice connected left eye condition and his service-
connected right eye conditions.   Therefore, the Board finds 
that a VA medical examination and opinion, based on full 
consideration of the veteran's documented medical history, 
that resolves the question of whether the veteran's current 
left eye condition is medically related to his service-
connected right eye conditions, is needed to fairly resolve 
the claim on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).
 
Hence, the RO should arrange for the veteran to undergo VA 
eye examination at an appropriate VA medical facility. The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should arrange for the veteran 
to undergo VA eye examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current left eye conditions. With respect 
to any diagnosed left eye disability, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e. there is at least a 50 percent 
probability) that such disability (a) was 
caused by, or (b) is aggravated by the 
veteran's service-connected right eye 
conditions.  If the service-connected 
right eye disability aggravates the left 
eye disability, the examiner should 
identify the percentage of disability 
which is attributable to the aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on in 
light of all pertinent evidence (to 
include the evidence submitted directly 
to the Board in October 2006) and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


